Citation Nr: 1647125	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  08-19 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for left lower extremity thrombophlebitis.

2. Entitlement to service connection for left lower extremity venous stasis ulcers.

3. Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Veteran was afforded a Travel Board hearing before the undersigned. A transcript of the hearing is associated with the claims file. 

A September 2014 Board decision denied the Veteran's claims for entitlement to service connection for left lower extremity thrombophlebitis, service connection for left lower extremity venous stasis ulcers, and service connection for an acquired psychiatric disorder, including as secondary to a service-connected disease or injury. A March 2016 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), vacating and remanding that September 2014 Board decision for left lower extremity thrombophlebitis, service connection for left lower extremity venous stasis ulcers, and service connection for an acquired psychiatric disorder, including as secondary to a service-connected disease or injury. As such, the issues of entitlement to service connection for left lower extremity thrombophlebitis, service connection for left lower extremity venous stasis ulcers, and service connection for an acquired psychiatric disorder, including as secondary to a service-connected disease or injury are again before the Board. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for left lower extremity thrombophlebitis, service connection for left lower extremity venous stasis ulcers, and service connection for an acquired psychiatric disorder, including as secondary to a service-connected disease or injury. In light of the points raised by the memorandum decision, and the Board review of the claims file, additional development on the claims on appeal is warranted. 

As to the Veteran's claims for entitlement to service connection for left lower extremity thrombophlebitis, service connection for left lower extremity venous stasis ulcers, in the memorandum decision, the Court noted the Board provided an inadequate statement of reasons or bases for determining that the duty to assist had been satisfied. The Court noted two written requests were received by the RO relating to documents that might corroborate the occurrence of the December 1979 in-service motor vehicle accident. See May 2008 and July 2008 correspondence. The Court noted there was no indication that VA took any action to search for records that might corroborate the accident. The Board notes at this time, it has not been established that obtaining additional information as to a fellow service member being hospitalized after an in-service motor vehicle accident, would be material. The Board finds additional development is warranted. 

As to the Veteran's claim for entitlement to an acquired psychiatric disorder, including secondary to service-connected disease or injury, the Court found the Board provided an inadequate statement of its reasons and bases for not returning the September 2012 VA examination for clarification. The September 2012 VA examiner found that as to the Veteran's mood disorder not otherwise specified (NOS) approximately 10 percent of this disorder was associated with the Veteran's history of thrombophlebitis and venous stasis ulcers and injury during service, and 90 percent of this diagnosis was associated with post-service stressors. The examiner found the Veteran's polysubstance dependence, in remission was more likely than not "exacerbated" during service without providing any explanation on what aspects of service caused the exacerbation. In light of the memorandum decision calling into question the adequacy of September 2012 VA examination, the Board finds that a new VA examination is warranted, to address the onset of the Veteran's depression symptoms and the onset of any diagnosed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO should complete any appropriate development regarding the December 1979, motor vehicle accident in Korea, and obtain any records related to the December 25, 1979 accident, to include military police reports. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Contact the Veteran and request he identify any facilities in which he was treated or hospitalized in-service, as a result of the December 1979 motor vehicle accident. Then, request from appropriate sources any outstanding in-patient service treatment records. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disability. The claims file must be made available to and reviewed by the examiner, to include all prior opinions provided. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current acquired psychiatric disorders. Is it at least as likely as not (a 50 percent probability or greater) that any of these acquired psychiatric disorders manifested in-service? If so, please provide a complete rationale for the in-service manifestation.

b. Identify all current substance abuse disorders. Is it at least as likely as not (a 50 percent probability or greater) that the current substance abuse disorder manifested in-service? If so, please provide a complete rationale for the in-service manifestation. 

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was caused by his thrombophlebitis or venous stasis ulcers? 

d.  If the thrombophlebitis or venous stasis ulcers did not cause the acquired psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the thrombophlebitis or venous stasis ulcers?
 
A detailed rationale for the opinion must be provided. If the examiner finds in-service manifestations of an acquired psychiatric disorder these should be specifically identified.  Review of the entire claims file is required; however attention is invited to the service treatment records noting a normal psychiatric evaluation. See November 19, 1980 Report of Medical Examination. 

4. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




